Citation Nr: 1624964	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-01 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an increased initial rating for ulcerative colitis, claimed as Crohn's Disease, and currently rated as 30 percent disabling.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977 and from November 1981 to September 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 Rating Decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The September 2008 Rating Decision denied the Veteran's claim for service connection for ulcerative colitis, claimed as Crohn's Disease.  The Veteran submitted additional information within one year of the Rating Decision, so the RO readjudicated the matter and continued the denial in a March 2009 Rating Decision.  The Veteran filed a Notice of Disagreement in June 2009.  38 C.F.R. § 20.201 (2015).  Then, in a February 2010 Rating Decision, after a VA examination was conducted, the RO granted the Veteran's claim for ulcerative colitis and assigned it a 10 percent rating effective October 3, 2007.  The Veteran filed a Notice of Disagreement with the rating assigned in July 2010.  The RO issued the Veteran a Statement of the Case (SOC) in December 2010.  The Veteran filed a timely Substantive Appeal, VA Form 9, in January 2011.  

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in February 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In March 2014, the Board granted the Veteran's claim of entitlement to an increased initial rating in excess of 10 percent, and awarded the Veteran a 30 percent initial rating.  Then, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in December 2014, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

Thus, the Board remanded the claim in June 2015 for additional development and it has been returned for adjudication.  

The Board notes that the Veteran has contended that he is unemployable due to his service-connected ulcerative colitis.  (See August 2015 VA examination.)  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating, and the Board has rephrased the issues to include a claim for a TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU due to service-connected ulcerative coliitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's ulcerative colitis has more closely approximated a disability that is severe in nature with numerous attacks per year with only fair health during remission. 
 
2.  The Veteran's ulcerative colitis has not been "pronounced" with resulting marked malnutrition, anemia and general debility, or, associated with serious complication such as liver abscess, at any time during the pendency of this claim.



CONCLUSION OF LAW

The criteria for establishing entitlement to an initial evaluation of 60 percent, but no higher, for ulcerative colitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 114, Diagnostic Code 7323 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by a letter in October 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, private treatment records, VA treatment records, the Veteran's statements, the hearing transcript, and has provided the Veteran with VA examinations.  

Further, the Veteran has been medically evaluated in conjunction with his claim in September 2008, January 2010, and August 2015.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in February 2012, the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for an increased rating.  The VLJ specifically sought to identify pertinent evidence not currently associated with the claims, and the Veteran also volunteered his treatment history. Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that no further action pursuant to Bryant is necessary.

Additionally, the RO substantially complied with prior remand instructions, which included obtaining updated VA treatment records and providing a VA examination.  The records were obtained and in August 2015, a VA examination was conducted.  The examination has been deemed to be adequate for purposes of deciding the claim on appeal.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

a.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran contends that he is entitled to a higher initial disability rating for his ulcerative colitis.  Such disability has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7323, as 30 percent disabling.  

Diagnostic Code 7323 provides for a 10 percent evaluation for moderate ulcerative colitis with infrequent exacerbations.  A 30 percent evaluation requires moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent evaluation is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition and health only fair during remissions.  A 100 percent evaluation is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility or with serious complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323.  

b.  Factual Background

Turning to the evidence of record, private treatment records dated from 2007 to 2010 show that the Veteran has sought consistent treatment for his ulcerative colitis symptoms and manifestations.  The Veteran's ulcerative colitis was described to be "moderately active" with "frequent recurrent flares" in records dated June 2010 and August 2010, and exacerbations were noted in June 2007, July 2007, and February 2010.

VA treatment records from 2009 show that the Veteran also reported symptoms of his ulcerative colitis during VA treatment.  

The Veteran was provided a VA examination in September 2008 to determine whether service connection was warranted for the Veteran's ulcerative colitis.  At that time, the Veteran reported that he began experiencing nonbloody diarrhea during his time on active duty, and he generally controlled the symptoms with over-the-counter medications.  The Veteran reported experiencing loose stools once a month, associated with "sharp gassy pain."  He told the examiner he experiences occasional nausea and vomiting, once every "3-4 months."  He indicated that he has had no hospitalizations or surgery due to the ulcerative colitis, and no history of trauma to his abdomen.  

The Veteran was afforded a second VA examination in January 2010.  At that time, the Veteran reported he had not experienced bloody bowel movements since May 2009; he reported having three to five soft bowel movements daily, sometimes with urgency.  He described foods he avoids in order to avoid triggering his symptoms.  The Veteran reported that he is a retired Baptist minister and that he still took on temporary ministry assignments.  He also reported performing necessary indoor and outdoor chores.  He reported that he still drove and denied hobbies; he endorsed volunteering for the local Red Cross and a recreation center.  He told the examiner that the only impact his ulcerative colitis has on his activity is that he sometimes "needs fast access to a commode."  The examiner stated that the disease is "nicely controlled on minimal medication," that there was a minimal impact on his activity level, and that the Veteran does not appear to have "associated problems such as anemia."  

VA treatment records from June 2010 indicate that the Veteran was having difficulty controlling his Crohn's disease; he reported recent bloody diarrhea and indicated that he was being changed to a different medication regiment.  

In June 2010, the Veteran's private physician provided a statement to the Board that indicated the Veteran's symptoms resulted in "numerous" flares of his disease.  The physician went on to state that the Veteran's ulcerative colitis is "moderately active with frequent flares" that ultimately resulted in a "change in medical management."  

Private treatment records dated from February 2011 indicated that the Veteran had a history of C. Diff colitis for which the Veteran had responded to the standard antibiotic regimen.  This, the physician noted, was particularly difficult for the Veteran because of the underlying inflammatory bowel disease.  The Veteran was then-stable but aware of the potential risk of flare of the C. Diff colitis should he take any antibiotic regiment.  This was worrisome because of the Veteran's Crohn's colitis has the potential for complication, which would require antibiotic.  

At the February 2012 hearing, the Veteran reported that he goes to the bathroom two or three times every morning due to medication he is taking to control the symptoms.  He stated that sometimes he has to use the bathroom more frequently; he stated that this happens "four or five times a year."  The Veteran also indicated that he must get up in the middle of the night to use the restroom.  The Veteran described wearing diapers "all the time" during flare ups.  He said that he changes the diapers two or three times a day.  He denied being anemic, but indicated he has lost about 30 pounds because of the medicine he takes for "the episodes."  The Veteran indicated that he tries to control the symptoms and manifestations by watching what he eats and taking his mediation; he also informs his physician as soon as he believes he is experiencing a flare up.

In April 2015, the Veteran made contact with his VA treating providers regarding an order for disposable diapers to be used due to the Veteran's Crohn's issues.  

As noted, the Veteran was provided a VA examination in August 2015.  The examiner reviewed the file and the current records from the Veteran's private gastroenterologist.  The examiner noted the Veteran's diagnosis of ulcerative colitis.  The examiner also reviewed the letter written by the Veteran's private gastroenterologist regarding the severity of the condition.  The examiner noted that the gastroenterologist indicated that the Veteran remained symptomatic despite the use of medication mostly due to the involvement of his most distal colon and rectum.  The private gastroenterologist's note also indicated that the Veteran's symptoms are intermittent diarrhea stools with associated urgency and fecal incontinence.  The note also stated that the Veteran is significantly affected by his diagnosis and the private gastroenterologist indicated that he did not expect any significant improvement to the Veteran's situation in the foreseeable future.  The Veteran reported that he had started wearing adult diapers intermittently and that he was having flare-ups of his inflammatory bowel disease a few times every month that will last for at least a few days in duration.  He stated that he could not go out of the house during the flare-ups because he has severe cramps and diarrhea.  He stated that he is unaware when the flare-ups will occur.  He stated that the disability negatively affected his life as he cannot work even part-time due to the unpredictability of his condition.   

The examiner noted that the Veteran takes continuous medication required to control the intestinal condition.  The examiner noted that the Veteran takes mesalamine and ranididine.  The examiner noted that the Veteran had not ever had surgical treatment for any intestinal condition.  The examiner noted that the Veteran had symptoms of diarrhea that occurs for a few days each month and lasts for a few days each time.  During the flare-ups, the Veteran has to wear adult diapers and has severe cramping and watery diarrhea.  He reported that he has the symptoms five to ten times per day.  The Veteran also had abdominal distension, which involves cramping that is painful and embarrassing.  The Veteran also reported nausea that occurs when he has a flare-up, which affects his ability to eat.  

The Veteran endorsed frequent episodes of bowel disturbance with abdominal distress and seven or more episodes of exacerbations and/or attacks of the intestinal condition within the past 12 months.  The Veteran also had weight loss attributable to an intestinal condition; he reported that he had lost 15 pounds.  The examiner noted that the Veteran did not have malnutrition, serious complications, or other general health effects attributable to the intestinal condition.  There was no evidence of tumors or neoplasms and no other pertinent physical findings, complications, conditions, signs or symptoms attributable to the condition.  

The examiner noted that the Veteran's condition impacts his ability to work because of the unpredictability of his condition.  The examiner, noted, however that the condition alone does not impact the Veteran's ability to do sedentary employment.  

c.  Analysis

Based on the above when viewed in a light most favorable to the Veteran, demonstrates that an initial evaluation of 60 percent is warranted for the entire period on appeal.  Under Diagnostic Code 7323, a 30 percent evaluation is warranted for ulcerative colitis when the condition is moderately severe with frequent exacerbations.  38 C.F.R. § 4.114.  A higher evaluation of 60 percent is warranted when there is evidence of ulcerative colitis that is severe with numerous attacks a year and malnutrition; the health only fair during remissions.  Id.  The record reflects that frequent exacerbations have been noted since 2007.  Similarly, the Veteran's private treating physician noted that the Veteran had been seen since 2009 on "numerous occasions" for flares; he described the condition as moderately active with frequent flares.  During his hearing, the Veteran testified that he was wearing diapers "all the time" during flare-ups and that his disability caused him to get up in the middle of the night to use the restroom.  He also reported having lost about 30 pounds due to the disease and the medication he used to treat the "episodes."  The treatment records confirm that the Veteran has used diapers for his flare-ups.  Finally, the August 2015 examiner noted that the Veteran's private physician indicated that the ulcerative colitis caused diarrhea, urgency, and fecal incontinence.  The private physician also indicated that the Veteran was significantly affected by the disability.  The Veteran reiterated his frequent flare-ups and need for continuous medication.   

The Board recognizes that, although the Veteran experienced weight loss, there is no evidence of malnutrition of record.  According to Camacho v. Nicholson, 21 Vet. App. 360 (2007), where a diagnostic code's rating criteria are worded in the conjunctive and with the use of the word "and," each of the specified criteria must be present to warrant the specified percentage requirements.  However, the Court has clarified that Camacho is not applicable when a diagnostic code does not involve successive rating criteria.  Tatum v. Shinseki, 23 Vet. App. 152 (2009), and 38 C.F.R. § 4.7  must still be applied.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  In the present case, while there is no evidence of malnutrition, the record does reflect a condition that has resulted in in numerous attacks per year; and, the Veteran's condition has caused weight loss.  Therefore, the Board finds that the Veteran's disability more nearly approximates the criteria for a 60 percent evaluation rather than for a 30 percent evaluation. 

However, the Board finds that the preponderance of the evidence of record demonstrates that the highest evaluation of 100 percent has not been warranted at any time during the pendency of this claim.  A 100 percent evaluation is warranted for ulcerative colitis when the condition is "pronounced," resulting in marked malnutrition, anemia and general debility, or, with serious complication such as liver abscess.  38 C.F.R. § 4.114.  In the present case, the evidence does not reflect that the Veteran has suffered from symptomatology such as marked malnutrition, anemia, general debility or liver abscess.  The Veteran has not alleged such symptomatology either.  The evidence demonstrates a severe condition resulting in numerous attacks.  These symptoms more closely approximate the level of disability envisioned by the lower 60 percent evaluation.  As such, an evaluation of 100 percent is not warranted at any time during the pendency of this claim. 

Resolving all reasonable doubt in favor of the Veteran, the Board finds that an initial disability evaluation of 60 percent for ulcerative colitis is warranted.  See 38 U.S.C. § 5107(b).  In this limited regard, the Veteran's claim is granted.  However, the preponderance of the evidence of record is against an evaluation of 100 percent at any time during the pendency of this claim.

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 7323; see also Fenderson, supra. 

The Board has also considered whether the Veteran's ulcerative colitis presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.

Specifically, the Board finds that the rating criteria for the Veteran's service-connected ulcerative colitis adequately contemplate the levels of impairment that are demonstrated in the evidence of record.  VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule. See VAOPGCPREC 6-96 (Aug. 16, 1996).  The disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by these applicable rating criteria.  The Board is aware of the Veteran's complaints as to the effects of his service-connected ulcerative colitis on his activities of daily living and ability to work, and he has been compensated for the numerous attacks he has reported throughout the pendency of the appeal.  All aspects of this disability are adequately encompassed in the assigned schedular rating.  In this respect, the Veteran complains of multiple attacks limiting his ability to function.  His 60 percent rating fully contemplates the impairment of function caused by this condition.  

Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an initial disability rating of 60 percent for ulcerative colitis is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claim of entitlement to a TDIU. 

As noted above, a claim for a TDIU due to service-connected ulcerative colitis was raised by the Veteran's August 2015 VA examination.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim or provided VA Form 21-8940.  Therefore, he should be provided with such notice on remand.

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities affecting a single body system, e.g. orthopedic, will be considered as one disability.  38 C.F.R. § 4.16(a)(3). 

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In light of the decision herein, the Veteran now meets the percentage requirements for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  However, it is presently unclear whether the Veteran's service-connected ulcerative colitis is of such severity as to in fact render him unable to secure or follow a substantially gainful occupation, considering his education, experience and skills.

Therefore, development must be undertaken before it can be determined whether the Veteran's service-connected ulcerative colitis is of sufficient severity to render him incapable of performing the mental and physical acts required to secure or follow a substantially gainful occupation, considering her education, experience and skills.  Specifically, the Veteran needs to provide evidence in support of his allegation that he is unemployable due to his service-connected disability.  Therefore, the Board is of the opinion that the AOJ should address the matter of a TDIU rating, per 38 C.F.R. § 4.16(a), as a component of the claim for an initial higher rating for ulcerative colitis, in the first instance, to avoid any prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran proper VCAA notice that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.
 
2.  Thereafter, AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, including a VA examination if it is deemed to be warranted in this case. 

3.  Then, the AOJ should adjudicate the issue of entitlement to a TDIU rating due to the service-connected ulcerative colitis.  If the decision on this matter is adverse to the Veteran, then a supplemental statement of the case should be furnished to the Veteran and his representative after according the requisite time period to respond.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


